Filed 3/3/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 47







Paul W. Aker, 		Plaintiff and Appellant



v.



Diane C. Neiber, 

f.k.a. Diane C. Aker, 		Defendant and Appellee







No. 20150229







Appeal from the District Court of Richland County, Southeast Judicial District, the Honorable Bradley Allen Cruff, Judge.



AFFIRMED.



Per Curiam.



Amy M. Clark, 321 Dakota Avenue, P.O. Box 38, Wahpeton, N.D. 58074-0038, and John M. Wilka, 300 North Dakota Avenue, Suite 510, Sioux Falls, S.D. 57104, for plaintiff and appellant; submitted on brief.



Samuel S. Johnson, 205 Seventh Street North, P.O. Box 5, Wahpeton, N.D. 58074-0005, for defendant and appellee; submitted on brief.

Aker v. Neiber

No. 20150229



Per Curiam.

[¶1]	Paul Aker appeals a district court order denying his motion to amend parenting time.  Aker claims the ongoing conflict between the parties constitutes a material change of circumstances warranting modification, and amending parenting time is in the best interests of the children.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court did not err in finding no material change of circumstances warranting modification of parenting time.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers